Citation Nr: 1442008	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  08-31 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to a rating in excess of 30 percent for bilateral pes planus.  

3.  Entitlement to a rating in excess of 20 percent for a cervical spine disability.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1986 to December 1988.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2012, the Board remanded the matters of entitlement to service connection for a low back disability and a right knee disability.  An April 2013 rating decision granted service connection for low back strain and right knee osteoarthritis.  Accordingly, the matters are no longer before the Board.  

The issue of entitlement to service connection for a left knee disability, to a combined extraschedular rating for the Veteran's service-connected disabilities and to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, his bilateral pes planus is productive of pronounced residual impairment. 

2.  Prior to October 31, 2008, the Veteran's cervical spine disability was not shown to have been manifested by forward flexion to 15 degrees or less, or ankylosis of the cervical spine; separately ratable neurological symptoms or intervertebral disc syndrome are not shown.  

3.  From October 31, 2008 to August 16, 2012, the Veteran's cervical spine disability was shown to have been manifested by forward flexion to 15 degrees or less; ankylosis of the cervical spine, separately ratable neurological symptoms, or intertervertebral disc syndrome are not shown.  

4.  Since August 17, 2012, the Veteran's cervical spine disability has not been manifested by forward flexion to 15 degrees or less, or ankylosis of the cervical spine; separately ratable neurological symptoms or intervertebral disc syndrome are not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 5276 (2013).  

2.  Prior to October 31, 2008, the criteria for a rating in excess of 20 percent for cervical spine disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5242 (2013).  

3.  From October 31, 2008 to August 16, 2012, the criteria for a 30 percent rating, but no higher, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2013).  

4.  Since August 17, 2012, the criteria for a rating in excess of 20 percent for cervical spine disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in a July 2007 letter that was provided before the November 2007 initial adjudication of the claims.  The letter notified the Veteran of the information and evidence needed to substantiate his increased rating claims.  He was told that the evidence must show that his service-connected disabilities had gotten worse.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.  

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  He was also afforded VA examinations in October 2007 and August 2012, which the Board finds, cumulatively, are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that a new examination is not required in this case as the Veteran has not alleged that his disability has worsened since the prior examination, and a remand is not required solely due to the passage of time since the August 2012 VA examination, contrary to the Veteran's representative's contention that the passage of time has rendered the August 2012 examination "stale" and requires a remand for an updated examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995); see also August 2014 Appellant Brief.  Further, there has been substantial compliance with the Board's remand directives, as the RO provided an examination and issued a supplemental statement of the case.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

B. Legal Criteria, Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims and in Virtual VA and VBMS (i.e., VA's electronic data storage systems), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).   

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged" rating (i.e., the assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Increased Rating for Bilateral Pes Planus

Historically, a May 1989 rating decision granted service connection for bilateral pes planus, rated 10 percent disabling, effective December 22, 1988 (the day after separation from service).  An August 1996 rating decision granted an increased (30 percent) rating, effective January 5, 1996.  The instant claim for an increased rating was received in April 2007.  

Pes planus is rated under Diagnostic Code 5276, which provides that a 30 percent rating is warranted for severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent if unilateral, and 30 percent if bilateral.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, is rated 30 percent if unilateral, and 50 percent if bilateral.  

On October 2007 VA feet examination, the Veteran reported bilateral foot pain, stiffness, fatigability, weakness and lack of endurance.  He reported flare-ups weekly or more often, lasting one to two days, caused by walking for a few yards, resulting in increased stiffness and decreased range of motion; the flare-ups are alleviated by rolling ice over his arches and medication.  It was noted that he used orthotic inserts.  Physical examination revealed painful motion and tenderness on palpation over the soles and all metatarsal heads; inward bowing of both Achilles, not correctable with manipulation; no pronation; and the weight bearing line over the great toe.  X-rays revealed prominent bilateral pes planus deformities.  

On May 2010 VA general examination, the Veteran reported bilateral foot pain, stiffness, deformity, fatigability, and calluses of both feet.  On physical examination, the right foot revealed pronation and no arch was apparent with or without weight bearing.  The weight bearing line fell over or medial to the great toe.  On weight bearing, there was a pronated midfoot and an abducted forefoot.  The left foot revealed calluses on the ball of the foot and heel, and the weight bearing line fell over or medial to the great toe.  There was a mild arch without bearing, and a loss of the arch with weight bearing.  Weight bearing also revealed a pronated midfoot and an abducted forefoot, not correctable with manipulation.  

On August 2012 VA feet examination, the Veteran had pain on use and on manipulation of the feet.  There was no indication of swelling on use.  The Veteran's feet also had characteristic calluses.  His symptoms were not relieved by arch supports.  There was no evidence of extreme tenderness of the plantar surfaces of the feet.  The Veteran's feet were manifested by decreased longitudinal arch height on weight-bearing, marked deformity of the right foot, marked pronation of the right foot, improved by orthopedic shoes or appliances, and the weight-bearing line fell over or medial to the great toe.  There was no evidence of inward bowing of the Achilles tendons or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The Veteran reported mild relief from "prosthetic shoes," but not arch supports.  X-rays revealed marked pes planus.  It was noted that the functional impact of the Veteran's bilateral pes planus would limit him to do any job that required more than minimal walking.  

The Board finds that, resolving all reasonable doubt in his favor, the evidence shows that he has pronounced bilateral pes planus and thus warrants the maximum schedular rating of 50 percent.  In reaching this determination, the Board notes that the evidence shows that he has marked deformity and that the disability is not improved by the use of orthopedic shoes or appliances.  Further, the August 2012 VA examiner indicated that the disability would limit the Veteran's ability to perform any type of employment that required more than minimal walking.

Increased Rating for Cervical Spine Disability

Historically, an October 1990 rating decision granted service connection for degenerative arthritis of the cervical spine, rated 10 percent disabling, effective February 23, 1989.  The instant claim for an increased rating was received in April 2007.  The November 2007 rating decision on appeal granted an increased (20 percent) rating for the Veteran's cervical spine disability, effective April 24, 2007.  
The Veteran's cervical spine disability is rated pursuant to Diagnostic Codes 5003-5237 (for degenerative arthritis and cervical strain).  Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine limited to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion is 0 to 45 degrees, and left and right lateral rotation is 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  (3) In exceptional cases, an examiner may state that, because of age, range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

On October 2007 VA spine examination, the Veteran reported fatigue, decreased motion, stiffness, weakness, spasms, and constant daily severe mid-cervical spine pain (described as a dull "nagging" pain, caused when he starts walking and standing).  The Veteran also reported experiencing radiation of pain to the bilateral arms and hands.  He described severe flare-ups every two to three weeks, lasting three to seven days, when twisting his neck the wrong way, resulting in decreased range of motion, alleviated with medication.  The Veteran reported twenty-four days of incapacitating episodes in the past 12 months.  On physical examination, the Veteran had no abnormal spinal curvatures, including ankylosis.  There was bilateral spasm of the cervical spine, pain with motion, and tenderness of the cervical spine.  There was no evidence of atrophy, guarding, or weakness.  Motor examination was normal (5/5), sensory examination was normal (2/2), and reflex examination was normal (2+).  Range of motion testing revealed the following: flexion from 0 to 30 degrees, extension from 0 to 25 degrees, bilateral lateral rotation from 0 to 70 degrees, right lateral flexion from 0 to 36 degrees, and left lateral flexion from 0 to 35 degrees.  The examiner noted that there was evidence of pain following repetitive range of motion, but no additional limitations.  X-rays revealed slight straightening of the usual lordotic curvature.  The diagnosis was cervical spine degenerative arthritis.  

VA treatment records include an October 31, 2008 report that found on physical examination, range of motion of the cervical spine revealed forward flexion to 10 degrees.  A December 2008 report found forward flexion to 15 degrees.  

On May 2010 VA general examination, the Veteran denied any incapacitating episodes during the past 12 month period for his cervical spine.  On physical examination, there was no evidence of spinal ankylosis, and motor and sensory examination was normal for all four extremities.  Range of motion testing revealed the following: forward flexion from 0 to 15 degrees, extension from 0 to 20 degrees, left lateral flexion from 0 to 15 degrees, right lateral flexion from 0 to 25 degrees, and bilateral rotation from 0 to 45 degrees.  

On August 17, 2012 VA neck examination, the Veteran complained that his neck hurts when he turns his head.  He indicated he has flare-ups three to four times per day, lasting thirty minutes on average.  Range of motion testing revealed flexion to 35 degrees (with pain beginning at 30 degrees), extension to 30 degrees (with pain beginning at 20 degrees), bilateral lateral flexion to 30 degrees (with pain beginning at 20 degrees), and bilateral lateral rotation (with pain beginning at 50 degrees).  Ranges of motion were found to be the same after repetitive range of motion testing.  There was localized tenderness or pain to palpation.  There was no evidence of guarding or muscle spasm.  Muscle strength testing was normal.  Reflex examination testing was normal (2+), and sensory examination testing was normal.  The examiner found that there was no radicular pain or signs or symptoms due to radiculopathy.  The examiner also noted that there were no incapacitating episodes of intervertebral disc syndrome.  It was noted that the Veteran requires occasional use of a wheelchair.  His functional impairment was indicated to be a decreased ability to turn his head and to flex his head.  The examiner related that the Veteran's symptoms appears consistent with chronic posterior myofascial cervical strain.  

A June 2013 VA treatment record found that range of motion testing of the cervical spine revealed the following: flexion 50 percent (i.e., 22.5 degrees), extension 25 percent (i.e., 11.25 degrees).  It was also noted that special testing for the cervical region did not reproduce radicular symptoms.  

Based on the evidence above, the Board finds that for the period from October 31, 2008 to August 16, 2012, the Veteran's cervical spine disability warrants an increased 30 percent rating.  During this period, evidence shows that the Veteran's cervical spine forward flexion was limited to 15 degrees or less.  However, at no time during this period was the Veteran's cervical spine manifested by unfavorable ankylosis so as to warrant a further increased 40 percent rating.  Notably, the May 2010 VA general examination specifically found that there was no evidence of spinal ankylosis.  Hence, for the period from October 31, 2008 to August 17, 2012, the Veteran's cervical spine disability is entitled to a 30 percent, but no higher, disability rating.  

For the period prior to October 31, 2008, and from August 17, 2012, the Board finds no evidence when symptoms of the Veteran's cervical spine disability were of (or approximated) such nature and gravity as to warrant a rating in excess of 20 percent.  Even taking into account range of motion limited by pain and after repeated use, cervical spine forward flexion was no less than 22.5 degrees, and there was no evidence of ankylosis of the cervical spine.  

The Board notes further that VA regulations also provide that in addition to orthopedic considerations, any associated objective neurologic abnormalities, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  In this regard, the Veteran has reported radiating pain down his arms and hands.  However, motor, sensory, and reflex examination testing on VA examination has been normal throughout the appeal period.  In addition, the August 2012 VA examiner specifically found that there was no evidence of radicular pain or signs or symptoms due to radiculopathy.  The Board also notes that a June 2013 VA treatment record indicated that special testing for the cervical region revealed no radicular symptoms.  Accordingly, the Board finds that the Veteran has no associated objective neurologic abnormalities related to his cervical spine disability that should be rated separately.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

ORDER

Subject to the law and regulations governing payment of monetary benefits, a 50 rating for bilateral pes planus is granted.  

For the period prior to October 31, 2008, a rating in excess of 20 percent for cervical spine disability is denied.  

Subject to the laws and regulations governing monetary benefits, from October 31, 2008 to August 16, 2012, a disability rating of 30 percent, and no more, for cervical spine disability is granted.  

For the period since August 17, 2012, a rating in excess of 20 percent for cervical spine disability is denied.  


REMAND

The Veteran also seeks service connection for a left knee disability, to include as secondary to his service-connected disabilities.  In July 2012, the Board remanded this matter, in part, for a VA examination.  Significantly, the Board noted that the Veteran's service treatment records show that in March 1988, the Veteran received treatment for bilateral knee pain and was diagnosed with strain of the ligaments of the knees.  

On August 2012 VA examination, the examiner diagnosed osteoarthritis of the left knee.  It was opined that it was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. It was noted that active duty records do not indicate a chronic left knee problem and subsequent medical records focused on the right knee.  In a May 2013 VA examination addendum opinion, the examiner noted that there was no evidence of any chronic left knee condition in service or any acute left knee injury.  

Contrary to the VA examiner's notation in the May 2013 VA examination addendum opinion that there was no evidence in the Veteran's service treatment records of any acute left knee injury, as was previously noted in the Board's July 2012 remand, the Veteran was seen in March 1988 bilateral knee pain and diagnosed with strain of the ligaments of the knees.  Accordingly, the May 2013 VA examination addendum opinion was based on an inaccurate factual background.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background)).  Accordingly, the Board finds that the Veteran should be provided a new examination that includes a complete review of his claims file and an opinion based on an accurate factual background.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  

The United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  The Board notes that entitlement to a TDIU rating was previously denied by the RO in a January 2011 rating decision.  Thereafter, as noted in the Board's July 2012 decision, the Veteran's representative again raised this issue.  In light of the state of the record, and the Board's favorable determinations herein, the Board finds that this issue must be remanded to the RO for its consideration.

Further, as noted in the July 2012 remand, the Board referred the issue of entitlement to service connection for psychiatric disability.  To date, no action has been taken on this claim.  Because the issue is inextricably intertwined with the Veteran's TDIU claim, the Board finds that this issue must be remanded for development and initial RO adjudication.  38 U.S.C.A. § 5103A(g) (2002).

Finally, any outstanding pertinent VA treatment records should either be made accessible electronically or physically and added to the Veteran's claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The RO should physically or electronically associate with the claims folder VA treatment records pertaining to the Veteran's left knee disability that are dated from April 2013.  

2. After associating all outstanding records with the claims file, afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of his left knee disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies must be performed, and all findings should be reported in detail.  The examiner must comment on any lay reports by the Veteran regarding the initial onset of his claimed disabilities.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran's left knee disability is related to or had its onset during service.  

The examiner must also provide an opinion as to whether it is at least as likely as not that his left knee disability was caused or aggravated by his service-connected bilateral pes planus, cervical spine disability, low back disability, right knee disability, or other service-connected disability.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  

3. Afford the Veteran a VA psychiatric examination.  All necessary tests should be conducted and all psychiatric disabilities found to be present should be identified.  The examiner must opine as to whether it is at least as likely as not that any psychiatric disability found to be present is related to or had its onset in service.

The examiner must also state whether the Veteran's psychiatric disability was caused or aggravated by his service-connected disabilities.

4. Then adjudicate whether service connection is warranted for psychiatric disability.  Thereafter, readjudicate the matter remaining on appeal.  In doing so, the RO must consider whether referral is needed for extraschedular consideration on either a single or collective basis for his service-connected disabilities.  

If the benefit sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


